           Case 2:18-cv-00747-KJM-CKD Document 104 Filed 09/30/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               2:18-CV-00747-KJM-CKD
12                  Plaintiff,
                                                             PARTIAL FINAL JUDGMENT OF
13          v.                                               FORFEITURE RE REAL PROPERTY
                                                             LOCATED AT 8786 GREER WAY, VALLEY
14   REAL PROPERTY LOCATED AT 8911                           SPRINGS, CA
     HIGHWAY 49, MOKELUMNE HILL,
15   CALIFORNIA, CALAVERAS COUNTY, APN:
     018-019-057-000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                    Defendants.
18

19                  Pursuant to the stipulation for final judgment of forfeiture, ECF No. 103, the court finds:

20          1.      This is a civil forfeiture action against twelve real properties, one of which is the real

21 property located at 8786 Greer Way, Valley Springs, California, Calaveras County, APN: 070-039-014-

22 000 (“defendant property”).

23          2.      A verified complaint for forfeiture In Rem (“Complaint”), ECF No. 1, was filed on April

24 3, 2018, alleging that said defendant property is subject to forfeiture to the United States pursuant to 21

25 U.S.C. §§ 881(a)(6) and 881(a)(7).

26          3.      On April 27, 2018, the defendant property was posted with a copy of the complaint and

27 notice of complaint.

28 /////
           Case 2:18-cv-00747-KJM-CKD Document 104 Filed 09/30/20 Page 2 of 3



 1          4.      Beginning on April 20, 2018, for at least 30 consecutive days, the United States

 2 published notice of the forfeiture action on the official internet government forfeiture site

 3 www.forfeiture.gov. A declaration of publication was filed on May 21, 2018. See ECF No. 19.

 4          5.      In addition to the public notice on the official internet government forfeiture site

 5 www.forfeiture.gov, actual notice or attempted notice was given to the following individual(s): Dong Ju

 6 Zheng. See ECF No. 16.

 7          6.      On June 29, 2018, claimants filed answers to the complaint: pro per claimant Dong Ju

 8 Zheng, ECF No. 50, Ju Claimant Hai Xia Zhang, ECF No. 53, Zhao Hong Lin, ECF No. 54, Dong Jin

 9 Zhang, ECF No. 55, Feng Shan Lin, ECF No. 56, Mei Ling Li, ECF No. 57.

10          7.      On February 11, 2020 this court granted the parties’ stipulation for interlocutory sale of
                                                   1
11 the real property, ECF No. 101. On June 1, 2018, escrow closed for the defendant property at 8786

12 Greer Way, Valley Springs, California, Calaveras County, APN: 070-039-014-000, and the United

13 States received a wire transfer in the amount of $44,847.66, which will be substituted in lieu of the real

14 property. ECF No. 103.

15          Based on the above findings, and the files and records of the court, it is hereby ORDERED AND

16 ADJUDGED:

17          1.      Judgment is hereby entered against claimant Dong Ju Zheng and all other potential

18 claimants who have not filed claims in this action.

19          2.      Upon entry of a final judgment of forfeiture, $32,347.66 of the approximately

20 $44,847.66 in net proceeds from the sale of defendant’s real property located at 8786 Greer Way, Valley

21 Springs, California, Calaveras County, APN: 070-039-014-000, together with any interest that may have

22 accrued on the total amount of net proceeds, shall be forfeited to the United States pursuant to 21 U.S.C.

23 §§ 881(a)(6) and 881(a)(7), to be disposed of according to law.

24          3.      Upon entry of a final judgment of forfeiture herein, but no later than 60 days thereafter,

25 $12,500.00 of the Approximately $44,847.66 in net proceeds from the sale of defendant real property

26 /////

27   1
    The court notes the parties’ stipulation for final judgment ¶ 7, ECF No. 103, lists June 1, 2018 as the
28 date escrow closed; however, the court’s records show court approval for the property sale not until
   February 11, 2020.
           Case 2:18-cv-00747-KJM-CKD Document 104 Filed 09/30/20 Page 3 of 3



 1 located at 8786 Greer Way, Valley Springs, California, Calaveras County, APN: 070-039-014-000, shall

 2 be returned to claimant Dong Ju Zheng through attorney Linda M. Parisi.

 3          4.      The United States and its servants, agents, and employees are released from any and all

 4 liability arising out of or in any way connected with the filing of the complaint and the posting of the

 5 defendant property with the complaint and notice of complaint. This is a full and final release applying

 6 to all unknown and unanticipated injuries, and/or damages arising out of or in any way connected with

 7 the filing of the Complaint and the posting of the defendant property with the complaint and notice of

 8 complaint, as well as those now known or disclosed. Claimant waived the provisions of California Civil

 9 Code § 1542.

10          5.      Claimant waived any and all claim or right to interest that may have accrued on the

11 money being forfeited in lieu of the defendant real property.

12          6.      All parties are to bear their own costs and attorneys’ fees.

13          7.      The U.S. District Court for the Eastern District of California, Hon. Kimberly J. Mueller,

14 District Judge, shall retain jurisdiction to enforce the terms of this final judgment of forfeiture.

15          8.      Based upon the allegations set forth in the complaint filed April 3, 2018, and the

16 stipulation for final judgment of forfeiture filed herein, the court enters this certificate of reasonable

17 cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the complaint and

18 the posting of the defendant property with the complaint and notice of complaint, and for the

19 commencement and prosecution of this forfeiture action.

20                  IT IS SO ORDERED.

21                  This order resolves ECF No. 103.

22 DATED: September 30, 2020.

23

24

25

26

27

28
